19-11608-mew           Doc 169        Filed 07/02/19 Entered 07/02/19 13:05:36                      Main Document
                                                   Pg 1 of 14


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                     )
     In re:                                                          )    Chapter 11
                                                                     )
     HOLLANDER SLEEP PRODUCTS, LLC., et al.,1                        )    Case No. 19-11608 (MEW)
                                                                     )
                                        Debtors.                     )    (Jointly Administered)
                                                                     )
                                                                     )    Re: Docket No. 67

          ORDER (A) AUTHORIZING THE RETENTION AND COMPENSATION OF
          PROFESSIONALS UTILIZED IN THE ORDINARY COURSE OF BUSINESS
                       AND (B) GRANTING RELATED RELIEF

              Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

 (collectively, the “Debtors”) for entry of an order (this “Order”) (a) authorizing the Debtors to

 retain and compensate professionals utilized in the ordinary course of business and (b) granting

 related relief, all as more fully set forth in the Motion; and upon the First Day Declaration; and

 this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Amended Standing Order of Reference from the United States District Court for the Southern

 District of New York, dated January 31, 2012; and this Court having found that venue of this

 proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

 this Court having found that the Debtors’ notice of the Motion and opportunity for a hearing on

 the Motion were appropriate under the circumstances and no other notice need be provided; and

 this Court having reviewed the Motion and having heard the statements in support of the relief



 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.
 2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
19-11608-mew          Doc 169     Filed 07/02/19 Entered 07/02/19 13:05:36                   Main Document
                                               Pg 2 of 14


 requested therein at a hearing before this Court (the “Hearing”); and this Court having determined

 that the legal and factual bases set forth in the Motion and at the Hearing establish just cause for

 the relief granted herein; and upon all of the proceedings had before this Court; and after due

 deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

         1.      The Motion is granted as set forth herein.

         2.      The Debtors are authorized to retain and compensate the professionals identified

 on the OCP List (collectively, the “OCPs”), attached as Exhibit 2A and Exhibit 2B to this Order,

 in the ordinary course of business, pursuant to the following OCP Procedures:3

                 a.       Declaration of Disinterestedness. Within 30 days of the date on
                          which an OCP commences work for the Debtors, such OCP shall
                          cause a declaration of disinterestedness, substantially in the form
                          annexed as Exhibit 1 hereto (each, a “Declaration of
                          Disinterestedness”), to be filed with the Court and served
                          upon: (i) Hollander Sleep Products, LLC, 901 Yamato Road,
                          Suite 250, Boca Raton, Florida, 33431, Attn: Marc Pfefferle;
                          (ii) proposed counsel to the Debtors, Kirkland & Ellis LLP,
                          601 Lexington Avenue, New York, New York 10022, Attn: Derek
                          I. Hunter, and 300 North LaSalle Street, Chicago, Illinois 60654,
                          Attn: Joseph M. Graham and Laura E. Krucks; (iii) the Office of the
                          United States Trustee for the Southern District of New York,
                          201 Varick Street, Room 1006, New York, New York, 10014,
                          Attn: Shannon A. Scott and Paul K. Schwartzberg; (iv) counsel to
                          the administrative agent for the Debtors’ prepetition and
                          debtor-in-possession term loan facilities, King & Spalding LLP,
                          Attn: Austin Jowers and Stephen M. Blank; (v) counsel to the
                          administrative agent for the Debtors’ prepetition and
                          debtor-in-possession asset-based lending credit facilities, Goldberg
                          Kohn Ltd., Attn: Randall Klein; (vi) counsel to any statutory
                          committee appointed in these chapter 11 cases; and (vii) to the
                          extent not listed herein those parties requesting notice pursuant to
                          Bankruptcy Rule 2002 (collectively, the “Notice Parties”).

                 b.       Objection Procedures. The Notice Parties shall have until
                          12:00 p.m., prevailing Eastern Time, on the date that is 14 days after

 3   For the avoidance of doubt, and notwithstanding anything to the contrary in the Motion, the Debtors may only
     retain and compensate as OCPs, and the OCP List shall exclusively include, law firms and attorneys acting in
     their capacities as such.



                                                        2
19-11608-mew        Doc 169   Filed 07/02/19 Entered 07/02/19 13:05:36              Main Document
                                           Pg 3 of 14


                       the date of filing of each OCP’s Declaration of Disinterestedness
                       (the “Objection Deadline”) to object to the retention of such OCP.
                       The objecting party shall file any such objection and serve such
                       objection upon the Notice Parties and the respective OCP on or
                       before the Objection Deadline. If any such objection cannot be
                       resolved within 14 days of its receipt, the matter shall be scheduled
                       for hearing before the Court at the next regularly scheduled omnibus
                       hearing date that is no less than 14 days from that date or on a date
                       otherwise agreeable to the parties. The Debtors shall not be
                       authorized to retain and compensate such OCP until all outstanding
                       objections have been withdrawn, resolved, or overruled by order of
                       the Court.

               c.      No Objection. If no objection is received from any of the Notice
                       Parties by the Objection Deadline with respect to any particular
                       OCP, the Debtors shall be authorized to (i) retain such OCP as of
                       the date such OCP commenced providing services to the Debtors,
                       and (ii) compensate such OCP as set forth below.

               d.      OCP Monthly and Case Caps. The Debtors shall be authorized to
                       pay, without formal application to the Court by any OCP, 100% of
                       fees and disbursements to each of the OCPs retained by the Debtors
                       pursuant to the OCP Procedures upon submission to the Debtors of
                       an appropriate invoice setting forth in reasonable detail the nature of
                       the services rendered after the Petition Date; provided, however, that
                       the following limitations, exclusive of costs and disbursements,
                       shall apply to the compensation:

                             for each OCP set forth on Exhibit 2A attached to this Order
                              (collectively, the “Tier 1 OCPs”), $70,000 per month on
                              average over a rolling three month period (the “Tier 1 OCP
                              Cap,”) with an overall case cap of $350,000 (the “Tier 1
                              Case Cap”); and

                             for each OCP set forth on Exhibit 2B attached to this Order
                              (collectively, the “Tier 2 OCPs”), $25,000 per month on
                              average over a rolling three month period (the “Tier 2 OCP
                              Cap,” and together with the Tier 1 OCP Cap, the “OCP
                              Monthly Caps”) with an overall case cap of $400,000
                              (the “Tier 2 Case Cap,” and together with the Tier 1 Case
                              Cap, the “OCP Case Caps”).

                       The OCP Monthly Caps and/or the OCP Case Caps may be
                       increased by mutual agreement between the Debtors, the United
                       States Trustee, counsel to any statutory committee appointed in
                       these chapter 11 cases (the “Excess Fees”); provided that the
                       Debtors shall file a notice with the Court of any such increase


                                                 3
19-11608-mew         Doc 169   Filed 07/02/19 Entered 07/02/19 13:05:36            Main Document
                                            Pg 4 of 14


                        (the “Notice of Excess Fees”) and an invoice setting forth, in
                        reasonable detail, the nature of the services rendered and
                        disbursements actually incurred. Interested parties shall have
                        15 days to file an objection to the Notice of Excess Fees with the
                        Court. If after 15 days no objection is filed, the Excess Fees shall
                        be deemed approved, and the OCP may be paid 100% of its fees and
                        100% of its expenses without the need to file a fee application.

                e.      Exceeding OCP Monthly Caps. To the extent there is no agreement
                        with respect to the OCP Monthly Caps as indicated in subparagraph
                        (d), the OCP shall file with the Court a fee application for the
                        amount in excess of the applicable OCP Monthly Cap in accordance
                        with sections 330 and 331 of the Bankruptcy Code, the Bankruptcy
                        Rules, and the Local Rules, unless the U.S. Trustee agrees
                        otherwise.

                f.      Exceeding OCP Case Caps. To the extent there is no agreement
                        with respect to the OCP Case Caps as indicated in subparagraph (d),
                        the OCP shall file with the Court a retention application in
                        accordance with section 327 of the Bankruptcy Code, the
                        Bankruptcy Rules, and the Local Rules, unless the U.S. Trustee
                        agrees otherwise.

                g.      OCP Statements. Beginning on the quarter ending June 30, 2019,
                        and for each quarter thereafter during which these chapter 11 cases
                        are pending, the Debtors shall within 30 days thereof file with the
                        Court and serve on the Notice Parties a statement with respect to
                        each OCP paid during the immediately preceding quarterly period
                        (the “Quarterly Statement”). Each Quarterly Statement shall
                        include (i) the name of the OCP, (ii) the aggregate amounts paid as
                        compensation for services rendered and reimbursement of expenses
                        incurred by that OCP during the reported quarter, and (iii) a general
                        description of the services rendered by that OCP.

                h.      Additional OCPs. The Debtors reserve the right to retain additional
                        OCPs from time to time during these chapter 11 cases
                        by (i) including such OCPs on an amended version of the OCP List
                        that is filed with the Court and served on the Notice Parties, and
                        (ii) having such OCPs comply with the OCP Procedures.

        3.      The Debtors are authorized to supplement the OCP List as necessary to add or

 remove OCPs, from time to time in their sole discretion, without the need for any further hearing

 and without the need to file individual retention applications for newly added OCPs. In such event,

 the Debtors shall file the amended OCP List with this Court and serve such list on the Notice


                                                  4
19-11608-mew       Doc 169        Filed 07/02/19 Entered 07/02/19 13:05:36       Main Document
                                               Pg 5 of 14


 Parties. Each additional OCP listed in the OCP List shall file with this Court and serve a

 Declaration of Disinterestedness on the Notice Parties as provided in the OCP Procedures.

 If no objections are filed within 14 days to any such additional OCP’s Declaration of

 Disinterestedness, then retention of such OCPs shall be deemed approved by this Court pursuant

 to this Order without a hearing or further order.

        4.      Nothing contained herein shall affect the Debtors’ or any appropriate party in

 interest’s ability to dispute any invoice submitted by an OCP, and nothing contained herein shall

 preclude the Debtors from seeking authority to pay any OCP in an amount greater than the

 applicable OCP Monthly Cap, subject to the rights of any party in interest to oppose any such

 request.

        5.      This Order shall not apply to any professional retained by the Debtors pursuant to

 a separate order of the Court.

        6.      Notwithstanding the relief granted in this Order, any payment made by the Debtors

 pursuant to the authority granted herein shall be subject to and in compliance with any orders

 entered by the Court approving the Debtors’ entry into any postpetition debtor-in-possession

 financing facility and any budget in connection therewith and/or authorizing the Debtors’ use of

 cash collateral and any budget in connection therewith.

        7.      Notice of the Motion as provided therein shall be deemed good and sufficient notice

 of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied

 by such notice.

        8.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

 are immediately effective and enforceable upon its entry.




                                                     5
19-11608-mew      Doc 169     Filed 07/02/19 Entered 07/02/19 13:05:36            Main Document
                                           Pg 6 of 14


        9.      The Debtors are authorized to take all actions necessary to effectuate the relief

 granted in this Order in accordance with the Motion.

        10.     The Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

  New York, New York
  Dated: July 2, 2019
                                                     s/Michael E. Wiles
                                                     THE HONORABLE MICHAEL E. WILES
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 6
19-11608-mew   Doc 169   Filed 07/02/19 Entered 07/02/19 13:05:36   Main Document
                                      Pg 7 of 14


                                     Exhibit 1

                          Declaration of Disinterestedness




 KE 62013018
19-11608-mew           Doc 169        Filed 07/02/19 Entered 07/02/19 13:05:36                      Main Document
                                                   Pg 8 of 14



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                     )
     In re:                                                          )     Chapter 11
                                                                     )
     HOLLANDER SLEEP PRODUCTS, LLC, et al.,1                         )     Case No. 19-11608 (MEW)
                                                                     )
                                        Debtors.                     )     (Jointly Administered)
                                                                     )

               DECLARATION OF DISINTERESTEDNESS OF [ENTITY]
            PURSUANT TO THE ORDER AUTHORIZING HOLLANDER SLEEP
         PRODUCTS, LLC, ET AL., FOR THE RETENTION AND COMPENSATION
        OF PROFESSIONALS UTILIZED IN THE ORDINARY COURSE OF BUSINESS

 I, [NAME], declare under penalty of perjury:

              1.    I am a [POSITION] of [ENTITY], located at [STREET, CITY, STATE, ZIP

 CODE] (the “Firm”).

              2.    The     above-captioned        debtors     and       debtors   in   possession       (collectively,

 the “Debtors”), have requested that the Firm provide [SPECIFIC DESCRIPTION] services to the

 Debtors, and the Firm has consented to provide such services.

              3.    The Firm may have performed services in the past, may currently perform services,

 and may perform services in the future in matters unrelated to these chapter 11 cases for persons

 that are parties in interest in the Debtors’ chapter 11 cases. The Firm, however, does not perform

 services for any such person in connection with these chapter 11 cases, or have any relationship

 with any such person, their attorneys, or accountants that would be adverse to the Debtors or their

 estates.


 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.
19-11608-mew       Doc 169     Filed 07/02/19 Entered 07/02/19 13:05:36           Main Document
                                            Pg 9 of 14


        4.      As part of its customary practice, the Firm is retained in cases, proceedings, and

 transactions involving many different parties, some of whom may represent or be employed by the

 Debtors, claimants, and parties in interest in these chapter 11 cases.

        5.      Neither I nor any principal, partner, director, officer, [etc.] of, or professional

 employed by, the Firm has agreed to share or will share any portion of the compensation to be

 received from the Debtors with any other person other than the principal and regular employees of

 the Firm.

        6.      Neither I nor any principal, partner, director, officer, [etc.] of, or professional

 employed by, the Firm, insofar as I have been able to ascertain, holds or represents any interest

 adverse to the Debtors or their estates with respect to the matter(s) upon which the Firm is to be

 employed.

        7.      The Debtors owe the Firm $[___] for prepetition services, the payment of which is

 subject to limitations contained in title 11 of the United States Code, 11 U.S.C. §§ 101–1532.

        8.      As of the Petition Date, which was the date on which the Debtors commenced these

 chapter 11 cases, the Firm [was/was not] party to an agreement for indemnification with certain of

 the debtor entities. [A copy of such agreement is attached as Exhibit 1 to this Declaration.]

        9.      The Firm is conducting further inquiries regarding its retention by any creditors of

 the Debtors, and upon conclusion of that inquiry, or at any time during the period of its

 employment, if the Firm should discover any facts bearing on the matters described herein,

 the Firm will supplement the information contained in this Declaration.




                                                  2
19-11608-mew      Doc 169     Filed 07/02/19 Entered 07/02/19 13:05:36           Main Document
                                           Pg 10 of 14


        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

 and correct.

  Date: ___________, 2019

                                                [DECLARANT’S NAME]
19-11608-mew   Doc 169   Filed 07/02/19 Entered 07/02/19 13:05:36   Main Document
                                      Pg 11 of 14


                                     Exhibit 2A

                         Tier 1 Ordinary Course Professionals
19-11608-mew    Doc 169   Filed 07/02/19 Entered 07/02/19 13:05:36   Main Document
                                       Pg 12 of 14


                          Tier 1 Ordinary Course Professionals


            Name                                Address                   Type of
                                                                          Service

                             One Columbus, Suite 2300
                                                                       Legal Services -
  Frost Brown Todd LLC       10 West Broad Street
                                                                       Labor
                             Columbus, OH 43215
19-11608-mew   Doc 169   Filed 07/02/19 Entered 07/02/19 13:05:36   Main Document
                                      Pg 13 of 14


                                     Exhibit 2B

                         Tier 2 Ordinary Course Professionals
19-11608-mew      Doc 169       Filed 07/02/19 Entered 07/02/19 13:05:36         Main Document
                                             Pg 14 of 14


                                Tier 2 Ordinary Course Professionals


             Name                                      Address                       Type of
                                                                                     Service

                                   5300 Commerce Court West                       Legal Services -
  Stikeman Elliott LLP             199 Bay Street                                 Canada
                                   Toronto, ON M5L 1B9                            Employment
                                   1717 Main Street, Suite 2800                   Legal Services -
  K&L Gates RCAC
                                   Dallas, TX 75201                               Corporate
                                                                                  Legal Services -
  Lerner David Littenberg          600 South Avenue West
                                                                                  Intellectual
  Krumholz & Mentlik LLP           Westfield, NJ 07090
                                                                                  Property
  Lewis Brisbois Bisgaard &        633 W. Fifth Street, Suite 4000                Legal Services -
  Smith LLP                        Los Angeles, CA 90071                          Corporate
                                   Guillermo Gonzalez Camarena 1200 Piso 4A
                                   Col. Santa Fe 01210                            Legal Services -
  Aguilar Y Loera S.C.
                                   Alvaro Obregon, Cuidad De Mexico C.P. 01210    Mexico
                                   Mexico
                                   3913 Solutions Center                          Legal Services -
  Bingham Greenbaum Doll
                                   Chicago, IL 60677                              Corporate
                                   1250 Constellation Blvd., Suite 900            Legal Services -
  Fox Rothschild LLP
                                   Los Angeles, CA 90067-6209                     Employment
  Gordon & Rees Scully             633 West Fifth Street, Suite 5200              Legal Services -
  Mansukhani LLP                   Los Angeles, CA 90071                          Corporate
                                                                                  Legal Services -
  Sandler, Travis & Rosenberg      1000 NW 57th Court, Suite 600
                                                                                  International
  P.A.                             Miami, FL 33126
                                                                                  Trade
